IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-37

                                        No. COA20-715

                                     Filed 18 January 2022

     Cleveland County, No. 18CRS053262

     STATE OF NORTH CAROLINA

                  v.

     REBECCA MICHELLE HEATH, Defendant.


           Appeal by defendant from judgment entered on or about 6 September 2019 by

     Judge Daniel A. Kuehnert in Superior Court, Cleveland County. Heard in the Court

     of Appeals 8 June 2021.


           Attorney General Joshua H Stein, by Special Deputy Attorney General
           Alexander G. Walton, for the State.

           Shawn R. Evans, for defendant-appellant.


           STROUD, Chief Judge.


¶1         Defendant appeals the denial of her motion to suppress. Because the trial

     court failed to make sufficient findings of fact resolving conflicting evidence of

     material facts, we must vacate and remand for further findings of fact and the

     requisite conclusions of law.

                               I.    Procedural Background
                                        STATE V. HEATH

                                         2022-NCCOA-37

                                        Opinion of the Court



¶2         On    27   August    2018,    defendant     was     indicted   for   possession   of

     methamphetamine.      On 1 August 2019, defendant filed a motion to suppress “any

     statements made by the Defendant as well as any controlled substances seized after

     an unconstitutional stop and delay pursuant to a search without a search warrant on

     or about June 4, 2018.” Defendant argued, “there was no reasonable articulable

     suspicion or traffic violation warranting a stop of the vehicle, that the Defendant was

     asked to leave her vehicle without justification and that she was further detained

     without reasonable articulable suspicion that criminal activity was afoot[.]”

     Defendant filed an affidavit in support of her motion to suppress.

¶3         After a hearing on the motion to suppress on 1 August 2019, the trial court

     entered an order denying defendant’s motion. The trial court found:

                  1.    That on June 4, 2018, the defendant Rebecca Heath
                  was stopped by Deputy Nathan Hester for driving left of
                  center and driving without an active license.

                  2.     That Deputy Hester had a connection with this
                  individual from prior drug activity and recognized the
                  vehicle she was driving as one owned by someone involved
                  in drug activity.

                  3.      That upon conducting [sic] the vehicle, he began to
                  perform those standard vehicle checks involved with a
                  traffic stop which included checking car registration, VIN,
                  and license status of Heath.

                  4.    That, as Deputy Hester was in an unmarked car and
                  thus did not have the ability to run the defendant’s
                  information himself, the information had to be called in
                      STATE V. HEATH

                       2022-NCCOA-37

                     Opinion of the Court



and run through dispatch.

5.    That while that information was being run, Deputy
Hester asked the defendant for consent to search the vehicle
which the defendant did not give.

6.      That Deputy Hester then asked the defendant to get
out of the vehicle and called for a canine officer to come to
the scene.

7.    That the call to the canine officer for a sniff came
approximately four minutes after the defendant’s vehicle
was stopped by Deputy Hester.

8.    That within four minutes of being called to the
scene, Canine Officer Chris Graham with the Kings
Mountain Police Department arrived on scene.

9.      That prior to the canine officer’s arrival, the
defendant advised Deputy Hester that she possessed
illegal narcotics in the vehicle.

10.   That upon the canine officer’s arrival following the
admission, a canine sniff was done and confirmed the
presence of narcotics in the vehicle.

11.   That a subsequent search of the vehicle uncovered
in what [sic] was believed to be methamphetamine in the
defendant’s purse along with marijuana and a glass pipe.

12.   That during the entire period of the vehicle stop,
prior to the defendant’s admission to the presence of
narcotics and the arrival of the canine officer, Deputy
Hester was waiting on dispatch to run all the information
on the defendant and the vehicle with regards to the
original basis of the stop for left of center and driving
without an active license.

13. At no time did Deputy Hester prolong the stop involved
                                         STATE V. HEATH

                                         2022-NCCOA-37

                                        Opinion of the Court



                 in this case.

     (Emphasis added.)

           The trial court concluded:

                 1.     Deputy Hester had reasonable, articulable suspicion
                 and justification to stop the vehicle based on the violation
                 of driving left of center and knowledge the defendant was
                 driving without an active license.

                 2.    The Court also concludes as a matter of law that
                 Deputy Hester did not violate the defendant’s Fourth
                 Amendment rights in that the consent to search was given
                 within the context of the stop and the stop was not extended.

                 3.     The Court also concludes as a matter of law that
                 Deputy Hester received consent from the defendant to
                 search the vehicle and, upon searching, found what he
                 believed to be methamphetamine in the defendant’s
                 vehicle, thus establishing probable cause.

     (Emphasis added.) Thereafter, defendant entered a plea arrangement to plead guilty

     to possession of methamphetamine while reserving her right to appeal the denial of

     her motion to suppress. On 6 September 2019, the trial court entered judgment for

     possession of methamphetamine, and defendant appeals.

                                 II.    Defendant’s Appeal

¶4         Defendant contends the trial court erred in denying her motion to suppress.

     A. Standard of Review

                 The standard of review in evaluating the denial of a motion
                 to suppress is whether competent evidence supports the
                 trial court’s findings of fact and whether the findings of fact
                                         STATE V. HEATH

                                          2022-NCCOA-37

                                        Opinion of the Court



                  support the conclusions of law. The trial court’s findings
                  are conclusive on appeal if supported by competent
                  evidence, even if the evidence is conflicting. Conclusions of
                  law are reviewed de novo and are subject to full review.
                  Under a de novo review, the court considers the matter
                  anew and freely substitutes its own judgment for that of
                  the lower tribunal.

     State v. Royster, 224 N.C. App. 374, 375–76, 737 S.E.2d 400, 402–03 (2012) (citations

     and quotation marks omitted).

     B. Findings of Fact

¶5         Defendant primarily challenges many of the findings of fact based on

     arguments regarding the exact sequence of events.            Both Deputy Hester and

     defendant’s testimonies establish that defendant was stopped; Deputy Hester asked

     for consent to search the vehicle; defendant denied the request for consent; Deputy

     Hester called in the K-9 officer; and after this call, defendant admitted she had drugs

     in the vehicle.

¶6         But there was also conflicting evidence as to the details of the interactions

     between Deputy Hester and defendant and the timing of the relevant events, and the

     findings of fact do not resolve these conflicts. See generally State v. Bartlett, 368 N.C.

     309, 312, 776 S.E.2d 672, 674 (2015) (“At the suppression hearing in this case,

     disagreement between two expert witnesses created a material conflict in the

     evidence. Although defendant did not dispute the officer’s testimony about what

     happened during the field sobriety tests, defendant’s expert sharply disagreed with
                                        STATE V. HEATH

                                         2022-NCCOA-37

                                        Opinion of the Court



     the officer’s opinion on whether defendant’s performance indicated impairment.

     Expert opinion testimony is evidence, and the two expert opinions in this case differed

     from one another on a fact that is essential to the probable cause determination—

     defendant’s apparent degree of impairment. Thus, a finding of fact, whether written

     or oral, was required to resolve this conflict. Here, Judge Jones made no such finding.

     Although he did attempt to explain his rationale for granting the motion, we cannot

     construe any of his statements as a definitive finding of fact that resolved the

     material conflict in the evidence. Without such a finding, there can be no meaningful

     appellate review of the trial judge’s decision. See Salinas, 366 N.C. at 124, 729 S.E.2d

     at 66. Accordingly, the oral ruling by Judge Jones did not comply with N.C.G.S. §§

     15A–974 and 15A–977.”)

¶7         Defendant’s testimony raised an issue regarding the timing of when Deputy

     Hester seized the drugs in relation to the canine sniff. Defendant claims Deputy

     Hester removed the drugs from the vehicle before the K-9 officer’s arrival, and then

     he put the drugs back into the car and allowed the sniff for training purposes. Deputy

     Hester testified that defendant confessed; the K-9 officer arrived; the dog sniffed the

     vehicle; then he searched the vehicle to seize the drugs. The order does not include

     any findings resolving the conflicting evidence as to the potential timing issue or the

     relevance of the K-9 officer’s search. Finding of fact 10 notes that the canine sniff

     “confirmed the presence of narcotics in the vehicle” but does not state whether the
                                        STATE V. HEATH

                                         2022-NCCOA-37

                                       Opinion of the Court



     narcotics were found based upon defendant’s admission before the K-9 officer arrived,

     as defendant testified.

¶8         But the trial court did not base its ruling regarding the search upon

     Defendant’s “admission” or the canine sniff for the narcotics. The trial court

     concluded:

                  2.    The Court also concludes as a matter of law that
                  Deputy Hester did not violate the defendant’s Fourth
                  Amendment rights in that the consent to search was given
                  within the context of the stop and the stop was not
                  extended.

                  3.     The Court also concludes as a matter of law that
                  Deputy Hester received consent from the defendant to
                  search the vehicle and, upon searching, found what he
                  believed to be methamphetamine in the defendant’s
                  vehicle, thus establishing probable cause.

     (Emphasis added.) Thus, the specific basis for the trial court’s denial of defendant’s

     motion to suppress is her “consent to search[.]”

¶9         The State argues the consent mentioned in conclusions of law 2 and 3 is based

     upon defendant’s consent for the canine to sniff and the officer to search the vehicle

     after her confession. The State summarizes the evidence as follows:

                         Upon the arrival of the K-9 officer however, she did
                  give consent to a search of her vehicle. According to
                  Defendant, upon arriving the K-9 officer asked her, “Do you
                  mind since I’m here, for dog training purposes, to go ahead
                  and search your car?” (T p 63) Defendant responded, “No, I
                  don’t care. Go ahead.” (Id.) She continued, “He already
                  had the drugs in his car, Hester. He had to go back, put it
                                          STATE V. HEATH

                                           2022-NCCOA-37

                                          Opinion of the Court



                    back where it was in my car so the canine could do its
                    training thing – I consented to that – and then take the
                    drugs back out.”

¶ 10         The trial court is the finder of fact, and we cannot assume facts from the

       unusual evidence of this alleged transaction where defendant claimed the drugs were

       removed from the vehicle before the canine arrived and then put back into the vehicle.

       We note that even according to the State’s summary of the evidence, Deputy Hester

       had seized the drugs before defendant “consented” for the canine to sniff, and thus it

       does not make sense for the trial court to base its determination of defendant’s

       “consent” on a “consent” which occurred after the drugs were seized. Further, the

       trial court’s findings of fact do not discuss most of the evidence the State relies upon

       in its argument on appeal regarding consent, as the trial court’s written findings of

       fact mention only the request for consent to search before the call for the canine, and

       the trial court found defendant did not consent at that point.

¶ 11         The State also contends this Court should note the trial court’s oral findings of

       fact. At the hearing, while the trial court briefly explained why it denied the motion,

       it did not render oral findings of fact and conclusions of law which were then

       memorialized in a written order as the State contends. The trial court’s rendition in

       open court does not clarify the basis for denial of the motion to suppress. Because the

       findings of fact are not sufficient to allow proper appellate review, we must remand

       for further findings of fact, particularly regarding whether and when defendant
                                           STATE V. HEATH

                                            2022-NCCOA-37

                                          Opinion of the Court



       consented to a search and the timing of the search and seizure in relation to the

       consent and the call for, arrival, and sniff of the canine officer. See Bartlett, 368 N.C.

       at 312, 776 S.E.2d at 674 (“In determining whether evidence should be suppressed,

       the trial court ‘shall make findings of fact and conclusions of law which shall be

       included in the record.’ N.C.G.S. § 15A–974(b) (2013); see also id. § 15A–977(f) (2013)

       (‘The judge must set forth in the record his findings of facts and conclusions of law.’)

       A written determination setting forth the findings and conclusions is not necessary,

       but it is the better practice. State v. Oates, 366 N.C. 264, 268, 732 S.E.2d 571, 574

       (2012). Although the statute’s directive is in the imperative form, only a material

       conflict in the evidence—one that potentially affects the outcome of the suppression

       motion—must be resolved by explicit factual findings that show the basis for the trial

       court’s ruling. State v. Salinas, 366 N.C. 119, 123–24, 729 S.E.2d 63, 66 (2012); State

       v. Ladd, 308 N.C. 272, 278, 302 S.E.2d 164, 168 (1983). When there is no conflict in

       the evidence, the trial court’s findings can be inferred from its decision. State v.

       Munsey, 342 N.C. 882, 885, 467 S.E.2d 425, 427 (1996). Thus, our cases require

       findings of fact only when there is a material conflict in the evidence and allow the

       trial court to make these findings either orally or in writing.”) Without such a finding,

       there can be no meaningful appellate review of the trial judge’s decision. See generally

       id.

¶ 12         Ultimately, the trial court’s findings of fact are not sufficient to allow
                                              STATE V. HEATH

                                              2022-NCCOA-37

                                          Opinion of the Court



       meaningful appellate review.

                                       III.     Conclusion

¶ 13         Because the trial court failed to make sufficient findings of fact resolving

       conflicting evidence of material facts, we must vacate and remand for further findings

       of fact and the requisite conclusions of law.

             VACATED and REMANDED.

             Judges COLLINS and WOOD concur.